IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WENDI MICHELLE SHEPMAN,

             Appellant,

 v.                                                    Case No. 5D18-1546

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 6, 2018

3.801 Appeal from the Circuit
Court for Sumter County,
Paul L. Militello, Judge.

Wendi Michelle Shepman, Quincy, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Wendi Michelle Shepman1 appeals the summary denial of her Florida Rule of

Criminal Procedure 3.801 motion for jail credit. Because the postconviction court did not




      1There appears to be a discrepancy in the spelling of the appellant’s last name.
In the motion filed below and the Department of Corrections website, it is spelled
“Schepman.” However, in her initial brief, the last name is spelled “Shepman.”
comply with the procedural requirements for resolving jail credit claims under this rule, we

reverse and remand for further proceedings.

       Shepman argues on appeal that the court failed to award her jail credit for the

period of time from August 13 to August 18, 2016. In summarily denying this motion, the

court, without attaching any court records to its order, held that Shepman had failed to

show an entitlement to jail credit for this time period because she had not provided

evidence that she was in jail. This was error.

       In Adkins v. State, 183 So. 3d 1102, 1104 (Fla. 5th DCA 2015), we explained that:

              Under Rule 3.801, a defendant does not have to affirmatively
              allege that the court records demonstrate on their face an
              entitlement to relief, nor does a defendant have to attach any
              documentation to support his or her claim or allege where in
              the record the information can be located. Under Rule 3.801,
              if a defendant files a legally sufficient motion, the trial court
              should grant the additional credit or conduct an evidentiary
              hearing, unless the motion can be conclusively refuted either
              as a matter of law or by reliance upon the records in the case.
              If the summary denial is based on the records in the case, a
              copy of the portion of the files and records that conclusively
              proves that the defendant is not entitled to relief shall be
              attached to the final order. See Fla. R. Crim. P. 3.850
              (f)(5),(8); Fla. R. Crim. P. 3.801.

       Here, Shepman filed a legally sufficient motion that was not conclusively refuted

either as a matter of law or by court records attached to the denial order. Accordingly,

we reverse and remand with directions that the postconviction court either grant Shepman

the six days of jail credit, conduct an evidentiary hearing, or attach portions of the records

that conclusively refute her claim. See id. (citing Blanchfield v. State, 157 So. 3d 483,

483 (Fla. 5th DCA 2015)). Additionally, because Shepman’s release from prison on this

case appears imminent, upon issuance of our mandate, the postconviction court should

expedite its ruling on the motion so the matter does not become moot. See Banks v.



                                              2
State, 211 So. 3d 1104, 1106 (Fla. 5th DCA 2017) (citing Maybin v. State, 884 So. 2d
1174, 1175 (Fla. 2d DCA 2004) (holding that when a defendant has already completed

serving his sentence, any questions regarding the legality of the sentence are rendered

moot)).

      REVERSED and REMANDED with directions.



COHEN, C.J., WALLIS and LAMBERT, JJ., concur.




                                          3